Citation Nr: 1539549	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  08-29 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right great toe disorder.

3.  Entitlement to service connection a left elbow disorder.

4.  Entitlement to service connection for a left shoulder disorder.

5.  Entitlement to service connection for a chronic rash on the back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to December 1974.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

As support for his claims, in July 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the Board's offices in Washington, DC (Central Office (CO) hearing).  A transcript of the hearing is of record.

The Board remanded these claims in September 2012 for further development - namely, for a VA examination and medical nexus opinion regarding the etiologies of the claimed disorders.  Thereafter, the Appeals Management Center (AMC) continued the denial of the claims, as reflected in the February 2013 Supplemental Statement of the Case (SSOC), and returned the claims to the Board for further appellate consideration.

The Board denied the claims in a January 2015 decision.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In June 2015, VA's Office of General Counsel, representing the Secretary, filed a Motion for Remand.  The Court granted the Motion in a June 2015 Order and remanded the claims to the Board for action consistent with the Motion.

The Board, in turn, is REMANDING the claims to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran asserts that his left knee, right great toe, left elbow and left shoulder disorders originated during his service from injuries while playing sports.  He also alleges the rash on his back incepted during his service and may have been the result of sweating while performing manual labor and not showering afterwards.  The June 2015 Motion noted that the VA examiner's rationale for his unfavorable nexus opinions in December 2012 was essentially based upon the absence of the claimed disorders or symptoms in service or within one year of service.  The Motion observed that the Board had acknowledged in its January 2015 decision that the medical evidence soon after service and lay statements from the Veteran's siblings affirmed his contentions that he had sustained injuries during his service.  Furthermore, the Motion found it relevant that the Board did not make findings that the Veteran's reports of injuries in service were not credible.  In effect, since the Board had found that the evidence affirmed the Veteran's reported injuries during service, it essentially had conceded the in-service element.  The Motion thus requested that the Board revisit the medical evidence of record and consider whether additional development is necessary to properly adjudicate the Veteran's claims.  In hindsight, the Board sees that, as part of his explanatory rationale, the December 2012 VA examiner did not discuss the Veteran's lay statements of pain in his left knee, right great toe, left elbow and left shoulder in service and continuously since.  The examiner also did not address the Veteran's statements of experiencing a rash on his back in service with recurrence since his discharge from service.  Additional medical comment therefore is needed prior to readjudicating these claims.


Accordingly, these claims are REMANDED for the following additional development and consideration:

1. Schedule the Veteran for an additional VA compensation examination(s) to evaluate his service-connection claims for a left knee disorder, right great toe disorder, left elbow disorder, left shoulder disorder, and chronic rash on his back.  The claims file, including a complete copy of this remand and the Court-granted motion, must be made available to the examiner(s) for review, and the examiner(s) should indicate that the claims folder was reviewed in connection with the examination(s).  All indicated evaluations, studies, and tests deemed necessary by the examiner(s) should be accomplished.  The examiner(s) is requested to review all pertinent records associated with the claims file and offer an opinion(s) on the following:

whether any left knee disorder, right great toe disorder, left elbow disorder, left shoulder disorder, and rash on the back diagnosed on examination or elsewhere in the medical records is at least as likely as not (i.e., a 50 percent or greater probability) related or attributable to the Veteran's active military service from January 1973 to December 1974 - including when considering the lay statements from him and his siblings regarding injuries and sports-related trauma to the left knee, right great toe, left elbow and left shoulder while in service.


Also, if any of the musculoskeletal disorders (left knee disorder, right great toe disorder, left elbow disorder, and left shoulder disorder) involve arthritis, then also indicate whether it initially manifested within the one-year presumptive period following conclusion of the Veteran's service, so by December 1975.

The examiner(s) must provide explanatory rationale for all opinions expressed and conclusions reached, if necessary citing to specific evidence in the file.  As part of his or her explanation, the examiner is asked to address the Veteran's lay statements of left knee pain, right great toe pain, left elbow pain and left shoulder pain in service with continuous or recurrent symptoms since discharge from service.  The examiner should also discuss the Veteran's lay statements of a rash on his back in service with recurrence since.  In making this assessment, the examiner should not conclude the claimed disabilities were not present during service or during the many years since solely because of an absence of documented treatment, although it is permissible for the examiner to consider that as one factor in determining etiology and comment on why there is this expectation.

2. Then readjudicate these service-connection claims in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his representative another SSOC concerning these claims and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

